IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-40903
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

JOEL GONZALEZ,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. L-93-CR-16-1
                        - - - - - - - - - -
                           April 17, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.


PER CURIAM:*

     Joel Gonzalez appeals from the district court’s reinstated

judgment following a remand by this court for a determination of

a double jeopardy issue in accordance with the opinion of this

court.   Gonzalez’s sole issue on appeal is that the district

court erred in imposing a two-level enhancement to his base

offense level for obstruction of justice pursuant to U.S.S.G.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-40903
                                 - 2 -

§ 3C1.1.    “On a second appeal following remand, the only issue

for consideration is whether the court below reached its final

decree in due pursuance of [this court’s] previous opinion and

mandate.”    Burroughs v. F.F.P. Operating Partners, 70 F.3d 31, 33

(5th Cir. 1996).    This court limited the scope of the remand to

the double jeopardy issue.    Because the sole issue Gonzalez

raises on appeal is beyond the scope of review, we decline to

consider it.    Gonzalez has abandoned the issue of the district

court’s determination of the double jeopardy issue by wholly

failing to argue this issue on appeal.      See Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993).

     Gonzalez’s appeal is without arguable merit and is

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.      See

5th Cir. R. 42.2.

     APPEAL DISMISSED.